*404ON REHEARING.
BRANNON, Jüdge:
Upon, rehearing it is argued that the above opinion does not correctly interpret the evidence o£ the general manager.
That evidence reads: “C. L. Bretz, general manager of the West Virginia Central and Pittsburg Railway Company, operating the railroad of the defendant company ever since its construction in 1886 or 1887, being introduced as a witness on behalf of defendant, testified that about the 'time of tile lajdng of the tracks in the streets aforesaid, the defendant company purchased said lot Ho. 55 for a street or way for the public across it, in the room and stead of the streets occupied by the company’s tracks, and that the defendant, in pursuance of that purpose, took down the fence from around said lot, and threw it open tc the public to be used in lieu of said streets, though no street or roadway was actually constructed or thrown up and that the public had so used it ever since in the condition so thrown open, and other witnesses, both on behalf of the plaintiffs and defendants, testified that since the construction of said tracks in the streets aforesaid the public had used said lot Ho. 55 as said streets had been used before that time, (page 36). It is admitted that the defendant introduced no writing purporting to be a formal dedication of said lot Ho. 55 to the use of the public.” It is said that this evidence does not warrant the inference that the acts claimed of as effecting a dedication were done only by the general manager or some agent. As no action of the coinjoany was shown or suggested, I still think the interpretation given this evidence is a fair one. p But let us take this evidence for all its worth on the lino argued by counsel; which is that the witness said that "the defendant company” purchased the lot for a street, and that "the defendant” in pursriamce of the purpose to make a street upon it took down the fences. Counsel argues that this language imports, not the acts of a mere agent, but the action of the very company itself, and that though this is not the primary evidence to show dedication, it was not objected to, and no objection can be made to it in the Court of Appeals. B. & O. R. Co. v. Skeels, 3 W. Va. 556. Our question is not one of the admissibility of this oral evidence. The evidence not hav*405ing been objected to, its admissibility for want of the better evi-elenco is not before ns; but its effect is. It rs sought to use it for two purposes, one to prove the fact of dedication, the other how, in what manner, by what act it was made, or rather that it was made in an all sufficient mode to bind the company. It must answer for these purposes else it is not adequate to establish dedication; for it is beyond question not sufficient to say in a general way that dedication was made, but it must be shown to have been made by some acts that are “deliberate, unequivocal and decisive, manifesting a positive and unmistakable intention to permanently abandon his property for that specific public use.” Miller v. Aracoma, 30 W. Va. 606. Does the evidence of the manager meet this demand ? He docs not state the fact of dedication, but says that he meant that. Then, when we ask how, he does not say that there was any deed, any written declaration in any form by resolution or declaration by the company, nor that there was any open, deliberate declaration of dedication — nothing to irrevocably bind the corporation. How did the corporation dedicate? He says it purchased a lot for a street for public use. A purchase only is not enough. This is a mere intent, and this purchase is of doubtful import to manifest even such intent, because the company occupied part of the lot with its track. We may more readily attribute the purpose of the purchase as one for its own use. What else did it do ? Threw down the fence and left the lot open. It would do that for its own convenience. Do these acts show an unequivocal, deliberate final intent to abandon ownership, so that in future the company would be clearly barred from otherwise using the lot to its own purpose? Are the plaintiffs to be in peril of the companyls so doing in future, and be compelled to rely on such frail evidence of dedication? To hold the plaintiffs to a dedication we must be able to say that they are full handed with evidence of facts incontrovertibly showing in all the future that there was such conclusive dedication, and this we cannot say. Taking this oral evidence for all that it is worth, it is not enough to prove this. By so holding would we leave them safe ? We are called upon to say now, in this present suit that a future suit involving the dedication cannot but be decided against the company in favor of the plaintiff. To do this we should have very cleat evidence of acts of the company from which it can*406not in future escape; and this evidence does not furnish them. Is there a deed, a resolution of the directors making or ratifying a dedication? We do not know. The court certifies “that the defendant introduced no writing purporting to he a formal dedication of said lot Ro. 55 to the use of the public.” If in truth there was, any writing the company should produce it, and that oral evidence does not tell its contents. “Generally, parol evidence, though not excepted to when offered or after-wards,- is not competent to prove the contents or effect of a deed.” Warren v. Syme, 7 W. Va. 474, sec. 11. The evidence relied upon the fixed dedication, disregarding its secondary character, is too short. It does not prove acts of dedication setting it beyond question. To cite an instance of the danger of relying upon it take the case of Williams v. N. York & N. H. R. Co., 39 Conn. 509. A railroad company had a passenger station and later bought an adjoining piece mailing a large space in front of the station, which piece was connected with a public street at one end, and the city made a street to its other end, and the public constantly and freely used the ground, • not merely to go in to the station, but from the one street to the other. A party thinking the space was a public highway bought land adjoining and built buildings fronting on it, and in connection with the company laid a stone walk along the front of great benefit to his premises. Years afterwards the company undertook to remove the walk for more room for carriages 'in front of its station, and upon an injunction it was held that the company had not dedicated the land as a highway, and that it was not estopped to deny a dedication. ' So, in this case does the mere purchase of the lot involved in this case when the company needed and used a portion of it for its track, and leaving it open, which it would prefer to do for its own purposes as long as it chose, without doing a bit of work to make a street, stop the company from reclaiming it to meet future want? We hold that it does not.
In fact is it not more plausible to say, that if the manager did not merely mean that he or some other agent made the dedication, he was giving his own mere opinion that what the company had done, constituted a dedication. If so, he may be mistaken. As wo axe asked to say in advance that for all future suits there was a final dedication we must demand evidence beyond all *407controversy; otherwise we imperil the plaintiffs. Mere user for a short time is the strongest element shown, but that is frail reliance, especially as there is no municipal acceptance. “Mere lise of a road by the public for however long a time, will not make a public road. On the contrary the mere permission by the owner of the land to the public to pass over the road is, without more, to be regarded as a license, revocable at pleasure.” Dicken v. Salt Co., 41 W. Va 511; Harris Case, 20 Grat. 833.
But it is argued that even if this oral evidence does not show dedication, the fact that on the trial the railroad company took the position that it had dedicated, was an admission of that dedication, and constituted 'ever after an estoppel against its denying such dedication, and this on the principle that when a party once takes a position in a suit he can not afterwards change and take an inconsistent position; that the company could not say in the trial that it had dedicated a way over the lot, and in future deny it. It' is very material to see whether the position so taken would be an estoppel absolutely forbidding the company from afterwards contesting dedication, or only an admission going in evidence to have only such weight as a jury might thereafter give it; for if it be not an estoppel we cannot bind the plaintiffs by it, as they must be left free from danger of revocation of. the dedication. I do not regard it such es-toppel, though as evidence it might be strong in another contest. Wilson v. Phoenix, 40 W. Va. 413. In Beatty v. Randall, 5 Allen 44, it was held that a party in an action of tort for conversion of personal property was not estopped by the fact that in a bill in equity by himself and wife they asserted a joint property in himself and wife. “The pleadings of a party to one suit may be used in evidence against him in another, not as an estoppel, but as proof open to rebuttal and explanation. But in order to bring such admission home to him the pleadings must either be signed by him, or it must appear that it was within the scope of the attorney’s authority to admit such facts.” Buzzard v. McAnulty, 77 Texas, 438. On one trial between the same parties counsel admitted incorporation of his client, and it was held that it did not estop a denial of incorporation on a second trial, but that it was evidence as an admission. Perry v. Simpson Co., 40 Conn. 313. A party in an answer made a statement, and it was held that parties claiming under her were *408not estopped to contest the statement; bnt it had only the effect of an admission as evidence. Tabb v. Cabell, 17 Grat. 160. See Penn v. Penn, 88 Va. 316; 11 Am. & Eng. Ency. L. 446, 449. We have cited two cases in the Supreme Court of the United States to sustain the contention that the position of the defendant is an estoppel. Davis v. Wakelee, 156 U. S. 680, and Michels v. Olmstead, 157 Id. 198. In the former D. had a proceeding for discharge as a bankrupt, and W. had notes against him, and got judgment on them in a California court on publication. When D. moved for a discharge W. opposed it, and D. said that as W. had got judgment by leave of the bankrupt court, which would still stand good, he could not resist a discharge, and the court so held and granted a discharge. In a sub-quent suit in Hew York by W. against D. to enforce an estoppel to prevent D. from asserting in any suit that might be brought on that it was void, the Supreme Court held that D. could not say that the judgment was void for want of jurisdiction. This was going far; but when thought of it is the ordinary case of estoppel by conduct, where one party takes a position and succeeds in it and gets the benefit of it to another’s harm he is estopped to recant it.
In the second case a party sued at law upon a written contract offered evidence to show that it was not intended to be binding, which on motion of the plaintiff was rejected as incompetent to destroy a writing; afterwards on a bill to enjoin the prosecution of the action at law the plaintiff in the action was held estop-ped from saying that the evidence was admissible in the law action. Here too, the party got the benefit of the position which he assumed. Where a party takes a position and games its fruit, and thus detriments another, he cannot go back on it.
'There is another objection to holding that the plaintiffs can securely rely upon the defence made by the company as their protection in future against its denial of a dedication. There was no plea of such dedication, nothing of record to signally and explicitly manifest that the company admitted as a binding fact the fact of dedication. It simply gave some evidence to show it and asked instructions upon the theory of dedication. The es-toppel is inferential, not so plainly manifested as if in an answer . or plea. “Certainty is essential to all estoppels.” Bigelow on Estop. 578.
*409The door is left too plainly open to the company hereafter to dispute dedication. But even if there had been a pleading explicitly stating the fact of dedication filed by an attorney, I do not think it would be an estoppel further than for that partic-rdar suit. “They (admissions in pleadings )are admissible also against him in another suit in behalf of either the adverse party or a stranger, provided they were sworn to by the client personally, or were drawn under his special instruction.” 1 Am & Eng. Ency. L. (2ded.) 720.
Another consideration detracting from the argument that the position of dedication taken by the company works an estoppel is, that it was taken by an attorney. The company was a corporation not physically present, but was represented by an attorney. Ho resolution of the directory empowering him to admit a past dedication, or then make a new one at the'trial, appears. An attorney is a special agent, of limited authority, lie may make admissions in matters relating to the progress of the particular trial or case; but do they bind clients elsewhere and for other purposes? Can an attorney in defending a suit by taking a position or pleading admit a dedication to take away, not merely for the purposes of that suit, but for other suits, the land of a corporation? “Pleadings of a party in one suit may be used in evidence in another, not as an estoppel, but as proof, open to rebuttal and explanation, that he admittéd certain facts.” 1 Whar. Ev. sec. 838. Statements in pleadings signed by an attorney only, not sworn to by the client, are not competent evidence against the latter in an other suit when the statements are made without his knowledge or consent.” Note 1 in 1 Am. & Eng. Ency. L. (2d ed.) 720.
It seems to me that there is a difference between an attorney of a corporate and a natural person. Acts of the attorney outside the scope of his authority are not binding on his client. Even in the ease of a natural person, the power of an attorney is only to do those acts necessary or incidental to the prosecution and management of the suit which affects the remedy only, and not the cause of action. Weeks on Attorneys 382. Hence he cannot waive the essential rights of his client without his consent. He cannot enter a retraxit, commute or compromise his demand, receive pay in anything but money and the like. Crothy v. Eagle, 35 W. Va. 143; Wiley v. Mahood, 10 Id. 206. As *410nobody but the directory can pass right to the corporate realty, it seems to me there ought to be shown express authority. I cannot see that the attorney in this case can admit away the right of the company to its land so as to deprive it forever of that land. I cannot see that his acts would go beyond that suit as a conclusive estoppel — not even as an admission. We see no reason why we should not repeat our affirmance of the judgment.